UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard New Jersey Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early 2011. > For the six months ended May 31, 2012, Vanguard New Jersey Long-Term Tax-Exempt Fund returned 6.36% for Investor Shares and 6.41% for Admiral Shares, putting the fund behind its benchmark and the average return of its peer funds. > Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.02%, reflecting the Federal Reserve’s policy of low interest rates. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 New Jersey Tax-Exempt Money Market Fund. 10 New Jersey Long-Term Tax-Exempt Fund. 24 About Your Fund’s Expenses. 51 Trustees Approve Advisory Arrangement. 53 Glossary. 54 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.05% 0.08% 0.02% 0.00% 0.02% New Jersey Tax-Exempt Money Market Funds Average 0.01 New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 2.14% 3.62% 1.93% 4.43% 6.36% Admiral™ Shares 2.22 3.75 1.98 4.43 6.41 Barclays NJ Municipal Bond Index 6.83 New Jersey Municipal Debt Funds Average 7.48 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $11.73 $12.25 $0.223 $0.000 Admiral Shares 11.73 12.25 0.228 0.000 1 Chairman’s Letter Dear Shareholder, The New Jersey municipal bond market turned in a strong performance during the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by more than 3 percentage points even as the fiscal situation of the state and local governments remained challenging. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 6.36% for Investor Shares and 6.41% for Admiral Shares. The fund’s holdings in longer-term bonds, where investor demand was especially strong, helped its relative performance. However, because the fund holds less of the state’s two largest issuers for diversification reasons, it lagged its benchmark, which returned 6.83%. The fund’s focus on higher-quality bonds led it to underperform its peer group’s average return of 7.48% for the period. The Federal Reserve’s efforts to keep short-term interest rates anchored near zero meant that returns were far more modest for shorter-term securities, especially money market instruments. Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.02%, compared with the 0.01% average return of its state peer group for the half-year. Lower-quality and longer-maturity bonds performed best, as many investors were willing to take on greater credit and interest rate risk for more potential yield. As a result of the solid demand for munis, 2 capital appreciation accounted for more than two-thirds of the Long-Term Fund’s total return. As bond prices rose, the fund’s 30-day SEC yield for Investor Shares fell to 2.14% from 2.96% six months earlier. (Bond yields and prices move in opposite directions.) The Money Market Fund’s 7-day SEC yield of 0.05% on May 31 was little changed from the 0.03% yield of six months earlier. Please note that in March we replaced the benchmark index for the New Jersey Long-Term Tax-Exempt Fund. The new index is a better gauge for the fund because, unlike the prior benchmark, it is limited to tax-exempt bonds from New Jersey issuers. There are no changes to the fund’s objective, investment strategies, or policies. Both funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds benefited from investors seeking safety and yields New Jersey municipal bonds returned almost 7% for the half-year, well ahead of the broad U.S. taxable bond market, which returned about 3.5%. Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds found favor with investors seeking higher yields—they returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average New Jersey Tax-Exempt Money Market Fund 0.17% — 0.38% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.97 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the funds’ annualized expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.16%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, New Jersey Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. 4 For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditwor thiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall as they respond with a lag to the declines seen in property values. Many states are also cutting back on their aid to local governments as they try to set their own financial houses in order. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Garden State (see the accompanying chart). At the same time, New Jersey state and local governments have shied away from initiating significant new spending projects. Although issuance of municipal bonds jumped significantly from a year earlier, much of this issuance refinanced existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the New Jersey municipal bond market during the period, so did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds over shorter-term securities helped the Long-Term Fund relative to its benchmark. Demand for the higher New Jersey tax revenues are recovering Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 5 yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Another contributor to the fund’s relative performance was its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. (Their general-obligation counterparts, which depend on general tax revenues, are more affected by economic cycles.) As I mentioned earlier, the fund’s performance for the period was held back somewhat by its orientation toward higher-quality securities. During the half-year, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the fund. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but also on cash realized from selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to download the Vanguard research paper Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when—not if—more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.02%. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 6.36% for Investor Shares and 6.41% for Admiral Shares. The Long-Term Fund trailed its new benchmark index, which returned 6.83%, and the 7.48% average return of peer-group funds. (The move to a new benchmark is discussed in the Chairman’s Letter.) The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor the shortest- term yields near zero and reiterated its view that rates would remain very low through late 2014. The most direct impact of this policy, of course, has been on money market funds, including the New Jersey Tax-Exempt Money Market Fund. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 7 five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Patient investors in the New Jersey Long-Term Tax-Exempt Fund have done well since then: From January 31, 2011, to May 31, 2012, the fund returned about 15%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession, and New Jersey was no exception. As of this writing, revenues for the fiscal year ended June 30, 2012, were lagging the budgeted amount, and both the prospects for a tax hike in the new fiscal year and the form such an increase might take were unclear. New Jersey’s economy appears to be recovering more slowly than the nation’s, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. Through May 2012, the bank’s index for New Jersey rose by 4% from its low point in December 2009, compared with a 6% rise for the national economy. (The index combines data on jobs, manufacturing, and wages and salaries.) Like many other issuers nationwide, New Jersey state and local governments are taking advantage of low interest rates to call in and replace higher-interest bonds. For example, New Jersey’s Economic Development Authority issued $1.1 billion in bonds, funded by cigarette taxes, to replace bonds issued at 2004 interest rate levels; we participated in the offering. At the same time, states and municipalities are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average proportion of one-third over the 15 years through 2010. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk in return for higher yields. Many have turned to high-yield muni bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity bonds, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally look for in the later stages of an economic recovery, when the typical pace of expan sion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the Long-Term Fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of the holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter- and longer-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. 8 In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from our portfolios, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, emphasizing hospitals. Particularly significant drivers of performance for the New Jersey Long-Term Fund during the period under review have been intermediate-term zero-coupon bonds and bonds secured by the Master Settlement Agreement with the tobacco companies. The former are bonds for which no coupon payment is received for the life of the bond; instead, the bond is purchased at a deep discount and is redeemed at par. The latter are backed by revenues from large tobacco companies, based on a 1998 nationwide settlement between the states and the tobacco industry over reimbursement for smoking-related health care costs. Tactical adjustments to our duration position in response to the ebbs and flows of bond issuance also helped returns. As we have noted earlier, the Federal Reserve has tamped down short-term interest rates to an unprecedented degree, a policy that has understandably concerned shareholders in the New Jersey Tax-Exempt Money Market Fund. Despite the difficulties presented by near-zero yields, we have not altered our strategy of emphasizing investment in high-quality money market assets. At the same time, the low short-term rates have provided another source of debt-service savings to fiscally stressed state and local governments. John M. Carbone, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 20, 2012 9 New Jersey Tax-Exempt Money Market Fund Fund Profile As of May 31, 2012 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.05% Average Weighted Maturity 45 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.16%. 10 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 NJ Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.29% 0.88% 2003 0.87 0.48 2004 1.03 0.55 2005 2.17 1.63 2006 3.25 2.74 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.02 0.01 7-day SEC yield (5/31/2012): 0.05% New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.03% 1.06% 1.46% See Financial Highlights for dividend information. 11 New Jersey Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (104.7%) New Jersey (99.9%) 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 6/7/12 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.320% 6/7/12 LOC 20,000 20,000 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 6/7/12 LOC 25,000 25,000 Burlington County NJ BAN 1.500% 9/7/12 26,088 26,173 Burlington County NJ BAN 1.000% 5/23/13 49,144 49,521 Burlington County NJ Bridge Commission Revenue 5.000% 10/15/12 (Prere.) 5,000 5,088 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.140% 6/7/12 LOC 11,755 11,755 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.150% 6/7/12 LOC 49,500 49,500 Cape May County NJ BAN 2.000% 8/31/12 4,000 4,016 Delaware River & Bay Authority New Jersey Revenue VRDO 0.140% 6/7/12 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 6/7/12 LOC 14,595 14,595 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 6/7/12 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 6/7/12 LOC 26,800 26,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 6/7/12 LOC 4,700 4,700 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.170% 6/7/12 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.140% 6/7/12 LOC 7,040 7,040 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.130% 6/7/12 LOC 2,655 2,655 12 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.180% 6/7/12 4,185 4,185 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.240% 6/7/12 6,105 6,105 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.030% 6/1/12 34,300 34,300 Hopewell Township NJ BAN 1.000% 4/12/13 4,074 4,100 2 Hopewell Township NJ BAN 1.000% 6/7/13 13,391 13,495 Hudson County NJ Improvement Authority BAN 2.000% 6/15/12 6,086 6,089 Hudson County NJ Improvement Authority BAN 2.000% 6/15/12 13,000 13,006 Lawrence Township NJ BAN 2.000% 7/27/12 5,315 5,327 1 Madison Borough NJ Board of Education GO TOB VRDO 0.170% 6/7/12 LOC 11,635 11,635 Mahwah Township NJ BAN 2.000% 8/10/12 5,475 5,492 Mahwah Township NJ BAN 1.500% 10/12/12 6,800 6,831 2 Mahwah Township NJ BAN 1.000% 6/7/13 4,000 4,031 Middlesex County NJ BAN 1.500% 12/21/12 45,000 45,316 Middlesex County NJ GO 4.000% 1/1/13 1,000 1,022 Monmouth County NJ GO 2.500% 3/1/13 3,400 3,459 Morris County NJ Improvement Authority BAN 1.500% 8/29/12 4,000 4,012 New Jersey Building Authority Revenue 5.250% 12/15/12 (Prere.) 1,000 1,027 New Jersey Economic Development Authority Mortgage Revenue (Franciscan Oaks Project) VRDO 0.130% 6/7/12 LOC 1,150 1,150 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.170% 6/1/12 LOC 31,300 31,300 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.230% 6/1/12 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.120% 6/7/12 LOC 20,180 20,180 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.180% 6/1/12 LOC 10,200 10,200 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.180% 6/1/12 LOC 1,600 1,600 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.160% 6/1/12 7,890 7,890 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.140% 6/7/12 LOC 23,800 23,800 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.250% 6/7/12 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.180% 6/1/12 LOC 17,600 17,600 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.180% 6/1/12 LOC 6,000 6,000 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.190% 6/7/12 LOC 5,260 5,260 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.130% 6/7/12 LOC 13,525 13,525 13 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.160% 6/7/12 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/12 (ETM) 2,380 2,384 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/12 (Prere.) 3,000 3,006 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/12 (Prere.) 2,700 2,705 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.170% 6/7/12 10,965 10,965 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.170% 6/1/12 7,050 7,050 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.190% 6/1/12 4,900 4,900 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.030% 6/1/12 2,040 2,040 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.130% 6/7/12 LOC 13,640 13,640 New Jersey Economic Development Authority Special Facility Revenue (Port Newark Container) VRDO 0.210% 6/7/12 LOC 4,900 4,900 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.130% 6/7/12 LOC 17,680 17,680 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 3,560 3,605 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 3,535 3,579 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 2,155 2,182 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 6/7/12 25,000 25,000 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 6/7/12 13,325 13,325 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.190% 6/7/12 LOC 8,885 8,885 New Jersey Educational Facilities Authority Revenue (Princeton Theological Seminary) 3.000% 7/1/12 1,000 1,002 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.180% 6/7/12 2,165 2,165 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.180% 6/7/12 10,900 10,900 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.140% 6/7/12 LOC 14,930 14,930 New Jersey Environmental Infrastructure Trust Revenue 3.400% 9/1/12 4,000 4,032 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 2,000 2,024 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 1,555 1,574 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 2,890 2,925 New Jersey GO 5.250% 7/1/12 2,000 2,008 14 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey GO 5.250% 7/1/12 5,000 5,021 New Jersey GO 5.250% 7/15/12 (2) 11,000 11,067 New Jersey GO 5.000% 8/1/12 (Prere.) 12,750 12,852 New Jersey GO 5.000% 8/1/12 (Prere.) 3,000 3,024 New Jersey GO 5.000% 2/15/13 12,025 12,430 New Jersey GO 6.000% 2/15/13 3,975 4,136 1 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) TOB VRDO 0.200% 6/7/12 LOC 6,225 6,225 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.170% 6/7/12 LOC 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (Catholic Healthcare Institute) 5.375% 11/15/12 (Prere.) 5,000 5,118 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.170% 6/7/12 LOC 24,550 24,550 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.170% 6/7/12 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.170% 6/7/12 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.130% 6/7/12 LOC 3,120 3,120 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.130% 6/7/12 LOC 2,300 2,300 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.130% 6/7/12 LOC 11,665 11,665 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.150% 6/7/12 LOC 14,565 14,565 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.875% 7/1/12 (Prere.) 9,860 9,906 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 6.000% 7/1/12 (Prere.) 1,250 1,256 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.130% 6/7/12 LOC 8,100 8,100 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.190% 6/1/12 LOC 5,835 5,835 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.190% 6/1/12 LOC 3,500 3,500 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.130% 6/7/12 LOC 14,000 14,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.130% 6/7/12 LOC 37,765 37,765 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.130% 6/7/12 LOC 18,650 18,650 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.180% 6/7/12 5,435 5,435 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.180% 6/7/12 LOC 6,830 6,830 15 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.240% 6/7/12 7,500 7,500 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.270% 6/7/12 5,985 5,985 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.160% 6/7/12 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 6/7/12 50,000 50,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 6/7/12 19,800 19,800 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 6/7/12 28,200 28,200 New Jersey TRAN 2.000% 6/21/12 114,000 114,109 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/12 (ETM) 1,000 1,002 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/12 (ETM) 1,425 1,428 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/12 (ETM) 1,115 1,117 New Jersey Transportation Trust Fund Authority Transportation System Revenue 7.000% 6/15/12 (ETM) 3,800 3,810 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 7,000 7,386 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.200% 6/7/12 LOC 1,200 1,200 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.140% 6/7/12 LOC 14,500 14,500 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (ETM) 10,010 10,348 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 1,180 1,223 2 New Jersey Turnpike Authority Revenue VRDO 0.120% 6/7/12 LOC 25,650 25,650 New Jersey Turnpike Authority Revenue VRDO 0.140% 6/7/12 LOC 24,700 24,700 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.320% 6/7/12 LOC 30,000 30,000 Port Authority of New York & New Jersey Revenue CP 0.140% 6/7/12 9,720 9,720 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 6/7/12 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 6/7/12 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 6/7/12 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 6/7/12 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.200% 6/7/12 3,000 3,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 6/7/12 5,600 5,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.250% 6/7/12 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.260% 6/7/12 4,050 4,050 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.310% 6/7/12 3,580 3,580 Princeton University New Jersey CP 0.140% 8/9/12 17,400 17,400 Rockaway Township NJ BAN 2.000% 9/28/12 11,526 11,588 16 New Jersey Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Rutgers State University New Jersey Revenue VRDO 0.180% 6/1/12 63,750 63,750 Secaucus NJ BAN 1.250% 1/11/13 5,184 5,200 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.130% 6/7/12 LOC 37,625 37,625 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.140% 6/7/12 LOC 33,675 33,675 Summit NJ BAN 1.000% 1/18/13 8,252 8,294 Tobacco Settlement Financing Corp. New Jersey Revenue 5.750% 6/1/12 (Prere.) 26,900 26,900 Tobacco Settlement Financing Corp. New Jersey Revenue 6.000% 6/1/12 (Prere.) 12,555 12,555 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 2,750 2,916 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 2,200 2,343 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 20,110 21,460 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.200% 6/1/12 (Prere.) 4,550 4,550 Union County NJ BAN 1.500% 6/29/12 15,000 15,015 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 6/1/12 15,150 15,150 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 6/1/12 24,625 24,625 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.200% 6/7/12 15,040 15,040 West Orange Township NJ BAN 1.500% 5/22/13 9,072 9,162 1,819,842 Puerto Rico (4.8%) Puerto Rico Electric Power Authority Revenue 5.125% 7/1/12 (Prere.) 1,000 1,014 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/12 (Prere.) 4,800 4,868 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/12 (Prere.) 11,050 11,206 Puerto Rico GO 5.000% 7/1/12 (Prere.) 1,500 1,506 Puerto Rico Highway & Transportation Authority Revenue 5.000% 7/1/12 (Prere.) 1,385 1,390 Puerto Rico Highway & Transportation Authority Revenue 5.000% 7/1/12 (Prere.) 2,845 2,856 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.180% 6/7/12 7,325 7,325 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.200% 6/7/12 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.200% 6/7/12 7,410 7,410 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.200% 6/7/12 15,100 15,100 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.250% 6/7/12 30,356 30,356 87,906 Total Tax-Exempt Municipal Bonds (Cost $1,907,748) 1,907,748 17 New Jersey Tax-Exempt Money Market Fund Market Value ($000) Other Assets and Liabilities (-4.7%) Other Assets 11,742 Liabilities (97,734) (85,992) Net Assets (100%) Applicable to 1,821,473,221 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,821,756 Net Asset Value Per Share $1.00 Statement of Assets and Liabilities Assets Investments in Securities, at Value 1,907,748 Other Assets 11,742 Total Assets 1,919,490 Liabilities Payables for Investment Securities Purchased 89,941 Other Liabilities 7,793 Total Liabilities 97,734 Net Assets 1,821,756 At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 1,821,755 Undistributed Net Investment Income — Accumulated Net Realized Gains 1 Net Assets 1,821,756 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $357,681,000, representing 19.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2012. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 18 New Jersey Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security.
